       Case: 1:21-cv-04272 Document #: 1 Filed: 08/11/21 Page 1 of 8 PageID #:1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
________________________________________

 CRYSTAL CHAPMAN, individually and on
 behalf of a class of all persons and entities
 similarly situated,

                Plaintiff,
                                                        Case No.
 vs.

 SURGEPAYS, INC. d/b/a SURGE LOGICS                     CLASS ACTION COMPLAINT

                Defendant.



                                CLASS ACTION COMPLAINT

       Plaintiff Crystal Chapman (hereinafter referred to as “Plaintiff”), individually and on

behalf of all others similarly situated, alleges on personal knowledge, investigation of his

counsel, and on information and belief, as follows:


                                     Preliminary Statement

       1.      Plaintiff Crystal Chapman (“Plaintiff”) brings this action under the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, a federal statute enacted in response to

widespread public outrage about the proliferation of intrusive, nuisance telemarketing practices.

See Mims v. Arrow Fin. Servs., LLC, 132 S.

       2.      SurgePays, Inc. d/b/a Surge Logics (“Surge Logics”) made telemarketing calls

to residential numbers listed on the National Do Not Call Registry, like Mrs. Chapman’s, which

is prohibited by the TCPA.

       3.      The Plaintiff never consented to receive the calls, which were placed to her phone

line for telemarketing purposes. Because telemarketing campaigns generally place calls to
       Case: 1:21-cv-04272 Document #: 1 Filed: 08/11/21 Page 2 of 8 PageID #:2




thousands or even millions of potential customers en masse, the Plaintiff brings this action on

behalf of a proposed nationwide class of other persons who received illegal telemarketing calls

from or on behalf of Defendant.

        4.      A class action is the best means of obtaining redress for the Defendant’s wide

scale illegal telemarketing and is consistent both with the private right of action afforded by the

TCPA and the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.


                                               Parties

        5.      Plaintiff Crystal Chapman is a resident of New York.

        6.      Defendant Surge Logics, LLC is a Nevada corporation with principal place of

business in Schaumburg, IL. Defendant is registered to do business into this District and does

business in this District through the services it provides.

                                       Jurisdiction & Venue

        7.      The Court has subject-matter jurisdiction under 28 U.S.C. § 1331 because the

Plaintiff’s claims arise under federal law.

        8.      This Court has jurisdiction over the defendant. Surge Logics regularly engages in

business in this District, including making telemarketing calls from this District and soliciting

business from this District.

        9.      Venue is proper under 28 U.S.C. § 1391(b)(1) because the Defendant is a resident

of this District.

                           The Telephone Consumer Protection Act

        10.     In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . .
       Case: 1:21-cv-04272 Document #: 1 Filed: 08/11/21 Page 3 of 8 PageID #:3




can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub. L.

No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

The National Do Not Call Registry

       11.     The National Do Not Call Registry allows consumers to register their telephone

numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.

See 47 C.F.R. § 64.1200(c)(2).

       12.     A listing on the Registry “must be honored indefinitely, or until the registration is

cancelled by the consumer or the telephone number is removed by the database administrator.”

Id.

       13.     The TCPA and implementing regulations prohibit the initiation of telephone

solicitations to residential telephone subscribers to the Registry and provides a private right of

action against any entity that makes those calls, or “on whose behalf” such calls are promoted.

47 U.S.C. § 227(c)(5); 47 C.F.R. § 64.1200(c)(2).

                                        Factual Allegations

       14.     Surge Logics is a lead generation company.

       15.     It specializes in finding leads for law firms.

       16.     To generate these leads, Surge Logics relies on telemarketing.

       17.     Those calls violate the TCPA when they are made to residential consumers on the

National Do Not Call Registry.

The Calls to Mrs. Chapman’s Phone Line


       18.     Plaintiff Chapman is a “person” as defined by 47 U.S.C. § 153(39).

       19.     Plaintiff’s residential telephone number is (585) 414-XXXX.
       Case: 1:21-cv-04272 Document #: 1 Filed: 08/11/21 Page 4 of 8 PageID #:4




       20.     That number has been on the National Do Not Call Registry for more than 30

days and it has not been removed from the Registry since that time.

       21.     Mrs. Chapman uses the number for personal, residential, and household reasons.

       22.     The number is not associated with any business.

       23.     Defendant placed telemarketing calls to Plaintiff’s number regularly in June and

July of 2021, including on June 10, 12, 27, 28 and July 1, 21 and 27.

       24.     The calls were placed from Caller ID number (585) 282-6069.

       25.     Indicative of the en masse calling the Defendant is engaged in, that Caller ID is

“mostly categorized as Unsolicited call”. See https://us.shouldianswer.net/phone-

number/5852826069.

       26.     The calls promoted Surge Logics’s lead generation services.

       27.     Indeed, on the July 21, 2021 call, an individual named “Mark Lavine” came on

the line and indicated that the call was being made in order to refer call recipients to personal

injury attorneys.

       28.     Despite being on the National Do Not Call Registry, the Defendant was informed

to no longer call on the June 13, 2021 call.

       29.     Despite that, the Defendant placed at least five more calls for the same purpose.

       30.     Plaintiff and the other call recipients were harmed by these calls. They were

temporarily deprived of legitimate use of their phones because their phone lines were tied up

during the telemarketing calls and their privacy was improperly invaded.

       31.     The Plaintiff did not provide her prior express written consent to receive the calls.
        Case: 1:21-cv-04272 Document #: 1 Filed: 08/11/21 Page 5 of 8 PageID #:5




                                       Class Action Statement

        32.      As authorized by Rule 23(b)(2) or (b)(3) of the Federal Rules of Civil Procedure,

Plaintiff brings this action on behalf of a class of all other persons or entities similarly situated

throughout the United States.

         33.     The class of persons Plaintiff proposes to represent is tentatively defined as:

         National Do Not Call Registry Class: All persons in the United States whose (1)
         telephone numbers were on the National Do Not Call Registry for at least 31 days,
         (2) but who received more than one telemarketing calls from or on behalf of
         Defendant (3) within a 12-month period, (4) from four years prior the filing of the
         Complaint.

 This is referred to as the “Class”.

         34.     Excluded from the Class are counsel, the Defendant, and any entities in which the

 Defendant have a controlling interest, the Defendant’s agents and employees, any judge to whom

 this action is assigned, and any member of such judge’s staff and immediate family.

         35.     The Class as defined above are identifiable through phone records and phone

 number databases.

         36.     The potential members of the Class number at least in the thousands.

         37.     Individual joinder of these persons is impracticable.

         38.     The Plaintiff is a member of the Class.

         39.     There are questions of law and fact common to Plaintiff and to the proposed

 Class, including but not limited to the following:

                 (a) whether Defendant systematically made multiple telephone calls to members
                     of the National Do Not Call Registry Class;

                 (b) whether Defendant made calls to Plaintiff and members of the Classes without
                     first obtaining prior express written consent to make the calls;

                 (c) whether Defendant’s conduct constitutes a violation of the TCPA;
       Case: 1:21-cv-04272 Document #: 1 Filed: 08/11/21 Page 6 of 8 PageID #:6




               (d) whether members of the Class are entitled to treble damages based on the
                   willfulness of Defendant’s conduct.


       40.     Plaintiff’s claims are typical of the claims of members of the Class.

       41.     Plaintiff is an adequate representative of the Class because her interests do not

conflict with the interests of the Class, she will fairly and adequately protect the interests of the

Class, and she is represented by counsel skilled and experienced in class actions, including

TCPA class actions.

       42.     Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records maintained by Defendant and/or their agents.

       43.     The likelihood that individual members of the class will prosecute separate

actions is remote due to the time and expense necessary to prosecute an individual case.



                                   FIRST CAUSE OF ACTION

                            Telephone Consumer Protection Act
                                (Violations of 47 U.S.C. § 227)
             (On Behalf of Plaintiff and the National Do Not Call Registry Class)


       44.     Plaintiff repeats the prior allegations of this Complaint and incorporates them by

reference herein.

       45.     The foregoing acts and omissions of Defendant and/or its affiliates, agents, and/or

other persons or entities acting on Defendant’s behalf constitute numerous and multiple

violations of the TCPA, 47 U.S.C. § 227, by making telemarketing calls, except for emergency
       Case: 1:21-cv-04272 Document #: 1 Filed: 08/11/21 Page 7 of 8 PageID #:7




purposes, to the Plaintiff and the Class despite their numbers being on the National Do Not Call

Registry.

       46.     The Defendant’s violations were negligent, willful, or knowing.

       47.     As a result of Defendant’s and/or its affiliates, agents, and/or other persons or

entities acting on Defendant’s behalf violations of the TCPA, 47 U.S.C. § 227, Plaintiff and

members of the Class presumptively are entitled to an award of between $500 and $1,500 in

damages for each and every call made.

       48.     Plaintiff and members of the Class are also entitled to and do seek injunctive

relief prohibiting Defendant and/or its affiliates, agents, and/or other persons or entities acting on

Defendant’s behalf from making telemarketing calls to numbers on the National Do Not Call

Registry, except for emergency purposes, in the future.



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the

following relief:

       A.      Certification of the proposed Class;

       B.      Appointment of Plaintiff as a representative of the Class;

       C.      Appointment of the undersigned counsel as counsel for the Class;

       D.      A declaration that Defendant and/or their affiliates, agents, and/or other related

entities’ actions complained of herein violate the TCPA;

       E.      An order enjoining Defendant and/or their affiliates, agents, and/or other persons

or entities acting on Defendant’s behalf from making autodialed calls, except for emergency

purposes, to any cellular telephone number in the future.
       Case: 1:21-cv-04272 Document #: 1 Filed: 08/11/21 Page 8 of 8 PageID #:8




       F.      An award to Plaintiff and the Class of damages, as allowed by law; and

       G.      Orders granting such other and further relief as the Court deems necessary, just,

and proper.

       H.      Plaintiff and members of the Class are also entitled to and do seek injunctive

relief prohibiting Defendant and/or its affiliates, agents, and/or other persons or entities acting on

Defendant’s behalf from making calls, except for emergency purposes, to any residential number

listed on the National Do Not Call Registry in the future.




                                                               Respectfully submitted for Plaintiff,


 Dated: August 11, 2021                                      By: /s/ Anthony I. Paronich
                                                                 Anthony I. Paronich
                                                                 Paronich Law, P.C.
                                                                 350 Lincoln Street, Suite 2400
                                                                 Hingham, MA 02043
                                                                 (508) 221-1510
                                                                 anthony@paronichlaw.com

                                                                 Attorneys for Plaintiff and the Proposed
                                                                 Class
